 


109 HR 1432 IH: Dr. Martin Luther King, Jr., $1 Coin Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1432 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of the Treasury to redesign the $1 coin to commemorate Dr. Martin Luther King, Jr. 
 
 
1.Short title and findings
(a)Short titleThis Act may be cited as the Dr. Martin Luther King, Jr., $1 Coin Act. 
(b)FindingsThe Congress finds the following:
(1)Dr. Martin Luther King, Jr. was a preeminent spokesman for human civil rights in his time.
(2)The work of Dr. King affected the lives of more Americans of all races and people around the world than any other American reform leader of the 20th century.
(3)Dr. King was one of America’s most erudite scholars and social and religious activists.
(4)Dr. King, because of his lifelong achievements and moral vision, was a recipient in 1964 of the Nobel Peace Prize.
(5)Dr. King mobilized leaders of all faiths, races, and creeds to support the passage of the historic civil rights laws in the 1960s.
(6)Dr. King inspired activists for human rights around the world by applying a philosophy of non-violence.
(7)Dr. King helped to mobilize the African-American civil rights movement as a founder of the Southern Christian Leadership Conference.
(8)Dr. King has been honored by the Nation with the designation of the third Monday in January as a national holiday in his name.
(9)The largest collection of materials relating to Dr. King is in the Martin Luther King, Jr. Center for Nonviolent Social Change in Atlanta, Georgia.
2.Redesign of $1 coin to commemorate Dr. Martin Luther King, JrSection 5112(d)(1) of title 31, United States Code, is amended—
(1)by striking the 6th sentence and inserting the following: The obverse side of the dollar shall have the likeness of Dr. Martin Luther King, Jr. The reverse side of the dollar shall have a design emblematic of Dr. Martin Luther King, Jr.; and
(2)in the 4th sentence, by striking dollar, half dollar, and quarter dollar and inserting half dollar and quarter dollar. 
 
